          Case 1:20-cr-00067-JDB Document 24 Filed 04/15/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     )       No. 20-CR-0067
                                             )
               v.                            )       HONORABLE JOHN D. BATES
                                             )
MARIAM TAHA THOMPSON,                        )       STATUS HEARING APRIL 23, 2020
                                             )
               Defendant.                    )


                    UNOPPOSED MOTION FOR PROTECTIVE ORDER

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, hereby respectfully moves the Court for the entry of a protective order

concerning the production of sensitive unclassified discovery by the parties in the above-captioned

case. The United States and counsel for defendant have reached an agreement as to the proposed

protective order. Therefore, the United States is authorized to represent to the Court that the

defendant does not oppose this motion or the entry of the attached protective order.

                                                     Respectfully submitted,

                                                     TIMOTHY J. SHEA
                                                     United States Attorney
                                                     D.C. Bar No. 437437

DATE: April 15, 2020                         By:     s/ John Cummings
                                                     John Cummings
                                                     DC Bar No. 986573
                                                     Assistant United States Attorneys
                                                     555 4th St., NW
                                                     Washington, DC 20530
                                                     (202) 252-7271
                                                     John.cummings@usdoj.gov
Case 1:20-cr-00067-JDB Document 24 Filed 04/15/20 Page 2 of 2




                                 Jennifer Kennedy Gellie
                                 D.C. Bar No. 1020976
                                 Trial Attorney
                                 National Security Division
                                 U.S. Department of Justice
                                 950 Pennsylvania Ave., NW
                                 Washington, DC 20530
                                 (202) 233-0986
                                 jgellie@jmd.usdoj.gov
